Ewing, C. J.
The doctrine of amendment is a very salutary one. When the amendment may be made without producing to the adverse party any injury whatever, it ought to be allowed; and we apprehend it may be done here. In New York the doctrine of amendment as to declarations in ejectment is very liberal. Adams on Eject. *255] 202, note 6. In this court an amendment in *the demise was ordered to be made, after trial, in the case of Den ex dem. Hoover v. Franklin and Sharp, 2 South. Rep. 850. The amendment now applied for is fully supported by the case of Doe ex dem. Bass v. Roe, 7 Term Rep. 469. In the present case the defendant will be precluded from no defence; he will not be compelled to go to trial one -moment sooner, by allowing the notice to be amended. Therefore, let the notice be amended by striking out the words “ ninth day,” and inserting the words second Tuesday.